



COURT OF APPEAL FOR ONTARIO

CITATION:
Fletcher v. Bullock, 2013
    ONCA 12

DATE: 20130111

DOCKET: C55723

MacPherson, Cronk and Lauwers JJ.A.

BETWEEN

Linda Fletcher

Applicant (Appellant)

and

Juliana Bullock as Estate Trustee during
    Litigation for the Estate of Benjamin Bob Bullock, deceased, The Public
    Guardian and Trustee and Juliana Bullock (formerly Matychuk)

Respondent (Respondent)

Richard Anka, Q.C., for the appellant

John Kranjc, for the respondent

Heard and released orally: January 9, 2013

On appeal from the order of Justice Alan C. R. Whitten of
    the Superior Court of Justice, dated June 12, 2012.

ENDORSEMENT

[1]

The appellant Linda Fletcher appeals from the Order of Whitten J. of the
    Superior Court of Justice dated June 12, 2012 granting summary judgment and
    dismissing the appellants application for guardianship of her father, and
    awarding costs to the respondent Juliana Bullock of $56,234.45 on a substantial
    indemnity basis.

[2]

The appellant appeals on two grounds.

[3]

First, the appellant submits that the motion judge erred by proceeding
    with the motion hearing in the absence of the appellants counsel.

[4]

We disagree. There is an important contextual fact at play here: the
    subject of the appellants guardianship application  her father  died more
    than 14 months before the motion hearing. The application was, therefore, as
    the motion judge stated, moot. In any event, it is clear that the court
    administration in Hamilton took appropriate steps to inform the appellants
    counsel of the hearing and that appellants counsel, a sole practitioner, did
    not have a proper office system in place to ensure that he became aware of the
    hearing.

[5]

Second, the appellant contends that the costs award against her was
    excessive and that the scale of costs  substantial indemnity  was
    inappropriate.

[6]

We disagree. The motion judge provided full reasons for both the scale
    and amount of his costs award. We see no error in principle in his award nor is
    it plainly wrong. Accordingly, we see no basis for interfering with this discretionary
    award.

[7]

The appeal is dismissed. The respondent is entitled to her costs of the
    appeal fixed at $3250 inclusive of disbursements and applicable taxes.

J.C.
    MacPherson J.A.

E.A. Cronk
    J.A.

P. Lauwers
    J.A.


